Citation Nr: 1534020	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  13-03 669	)	DATE
	)
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for coronary artery disease (CAD) status post percutaneous coronary intervention.


REPRESENTATION

Veteran represented by:	Andrew M. Sieja, Attorney at Law


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to May 1969.  He is the recipient of numerous awards and decorations, including the Combat Action Ribbon and Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for CAD status post percutaneous coronary intervention and assigned an initial 10 percent rating, effective August 18, 2011 (the date of claim).  A March 2015 RO rating decision awarded a 30 percent rating, effective August 18, 2011.

The issues of entitlement to service connection for angina, hypertension, melanoma, gastroesophageal reflux disease (GERD), and "internal nerve damage," as well as entitlement to increased ratings for bilateral hearing loss, tinnitus, shrapnel wound scars, and malaria, have been raised by the record in a June 24, 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).


FINDING OF FACT

In a written statement received on June 24, 2015, the Veteran withdrew from appeal the issue of entitlement to an initial rating in excess of 30 percent for CAD status post percutaneous coronary intervention.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to an initial rating in excess of 30 percent for CAD status post percutaneous coronary intervention have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a written statement received on June 24, 2015, the Veteran withdrew from appeal the issue of entitlement to an initial rating in excess of 30 percent for CAD status post percutaneous coronary intervention.  Specifically, he reported that, as he had received an increase for such disability (presumably, in the March 2015 rating decision that awarded a 30 percent rating), he considered the appeal closed.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


